 


 HR 5459 ENR: Rocky Mountain National Park Ownership Correction Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 5459 
 
AN ACT 
To authorize the Secretary of the Interior to correct a land ownership error within the boundary of Rocky Mountain National Park, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rocky Mountain National Park Ownership Correction Act. 2.DefinitionsIn this Act: 
(1)Federal landThe term Federal land means the approximately 0.18 acres of land depicted as TR04–168–1 on the map. (2)MapThe term map means the map entitled “Rocky Mountain National Park Proposed Forsyth Family Land Exchange”, numbered 121/154,326, and dated June 2019. 
(3)Non-Federal landThe term non-Federal land means the approximately 0.18 acres of land depicted as TR04–169 on the map. (4)SecretaryThe term Secretary means the Secretary of the Interior. 
3.Rocky Mountain National Park land exchange 
(a)Authorization of exchangeTo correct a longstanding land ownership error, if the owner of the non-Federal land offers to convey to the Secretary all right, title, and interest of the owner in and to the non-Federal land, the Secretary shall convey to the owner of the non-Federal land, subject to valid existing rights, all right, title, and interest of the United States in and to the Federal land. (b)ValuationThe value of the Federal land and the non-Federal land to be exchanged under this Act shall be considered to be of equal value. 
(c)AdministrationThe non-Federal land acquired by the Secretary under this section shall be administered by the Secretary as part of Rocky Mountain National Park. (d)Availability of mapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
